Citation Nr: 0413251	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The appellant had active service from April 1965 to August 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he is entitled to service 
connection for Type II diabetes mellitus because he was 
exposed to herbicides during a tour of temporary duty in the 
Republic of Vietnam.  

The appellant presented testimony at a videoconference 
hearing held in August 2003 before the undersigned Acting 
Veterans Law Judge.  The appellant testified that he was 
currently receiving outpatient treatment from the Baton Rouge 
VA Outpatient Clinic.  A preliminary review of the claims 
file shows that no medical evidence has been associated with 
the file.  The RO must obtain the identified VA treatment 
records.  

The appellant also testified that he was attempting to obtain 
pay records from the Louisiana Department of Veterans Affairs 
Office for purposes of establishing that he actually served 
in-country in the Republic of Vietnam.  The appellant 
maintains that he received money tax-free for his 
reenlistment in the service coupled with service in the 
Republic of Vietnam.  The claims file shows that the 
appellant did not submit the pay records.  The Board observes 
that VA has a duty to assist the appellant in obtaining the 
pay records as any available records would be in the custody 
of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) 
(2003).  

Moreover, the Board further notes that the contrasting 
evidence of record  must be reconciled as to the question of 
whether the appellant has verifiable service in-country in 
the Republic of Vietnam.  For example, one DD Form 214, 
reflecting service from August 23, 1968 to August 22,  1972, 
shows that the appellant was awarded the Vietnam Service 
Medical, but in the "Remarks" section it was noted that the 
appellant did not serve in the Republic of Vietnam.  Yet, in 
correspondence dated in May 2002, the Department of the Air 
Force acknowledged that the appellant was "TDY to Vietnam 
during [his] overseas tour."  In a response to a RO inquiry 
from the National Personnel Records Center (NPRC), however, 
the NPRC reported that there was no evidence of record that 
the appellant served in-country in the Republic of Vietnam.  
NPRC further noted that copies of all pertinent documents 
from the file regarding official travel outside the United 
States had been forwarded on a prior "pie" response and 
there was no additional information on file.  The Board notes 
that service personnel records include AF Form 7, which notes 
that the appellant served on temporary duty in Southeast Asia 
from January 6, 1968 to February 5, 1968, February 24, 1968 
to March 20 1968, and June 28, 1968 to August 11, 1968.  AF 
Form 7 further notes that the appellant served in the 
Philippines from October 15, 1967 to March 30, 1969.  AF Form 
1712 shows that the appellant served in Turkey from June 8, 
1970 to June 3, 1971.   Thus, the RO should undertake 
additional development to determine where, if not the 
Republic of Vietnam, the appellant served during the periods 
of January 6, 1968 to February 5, 1968, February 24, 1968 to 
March 20 1968, and June 28, 1968 to August 11, 1968.  


Accordingly, this case is REMANDED for the following action:

1.  Obtain all of the veteran's medical 
records from the VA Outpatient Clinic in 
Baton Rouge, Louisiana for any treatment 
for diabetes mellitus, type II since 
January 2001.  

2.  The RO should attempt to obtain any 
available pay records that show that the 
veteran received money tax free for his 
reenlistment in the military coupled with 
service in the Republic of Vietnam-
essentially as the veteran has related 
this happpening. 

3.  If possible, the RO should determine 
where, if not the Republic of Vietnam, 
the appellant served during the periods 
of January 6, 1968 to February 5, 1968, 
February 24, 1968 to March 20 1968, and 
June 28, 1968 to August 11, 1968, with a 
view toward reconciling evidence 
(Department of the Air Force letter, AF 
Form 7, DD 214) that tends to show that 
the veteran served in-country with 
evidence (NPRC response, AF Form 7, DD 
214,) that tends to show that the veteran 
did not serve in-country.  

4.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 






The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. Havelka
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




